 



Dated: June 18, 2018

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

AMOUNT: $62,500.00

 

WATER NOW, INC.

 

Convertible Promissory Note

 

Due: June 18, 2019

 

This Convertible Promissory Note (the “Note”) is issued by WATER NOW, INC, a
Texas corporation (the “Obligor” or the “Company”), to ________________ (the
“Holder”), pursuant to the terms hereto or herewith.

 

FOR VALUE RECEIVED, the Obligor hereby promises to pay to the Holder or its
successors and assigns the principal sum of $62,500.00 together with accrued but
unpaid interest on or before June 18, 2019 (the “Maturity Date”) in accordance
with the following terms:

 

INTEREST. Interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to ten percent (10%). Interest shall be calculated on the
basis of a 365-day year and the actual number of days elapsed, to the extent
permitted by applicable law.

 

This Note is subject to the following additional provisions:

 

 

SECTION 1

 

EVENTS OF DEFAULT

 

(a)              An “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 



 1 

 



 

(i)                Any default in the payment of the principal of, interest on
or other charges in respect of this Note free of any claim of subordination, as
and when the same shall become due and payable (whether on a Conversion Date, as
hereinafter defined, or the Maturity Date or by acceleration or otherwise);

 

(ii)              The Obligor shall fail to observe or perform any other
covenant, agreement or warranty contained in, or otherwise commit any breach or
default of any provision of this Debenture (except as may be covered by Section
3(a)(i) hereof), which is not cured with in the time prescribed;

 

(iii)           The Obligor commences any proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Obligor or there is commenced against the Obligor any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Obligor is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Obligor suffers any appointment of any custodian, private or court
appointed receiver or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of sixty one (61) days; or
the Obligor makes a general assignment for the benefit of creditors; or the
Obligor shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Obligor shall call
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Obligor shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Obligor for the
purpose of effecting any of the foregoing;

 

(iv)            Except pursuant to a voluntary action by the Obligor, the
Obligor shall no longer have its class of Common Stock, as hereinafter defined,
registered under Section 12(g) of the Exchange Act and, once listed on a Primary
Market, as hereinafter defined, shall cease to have its Common Stock quoted for
trading or listing on either the (a) New York Stock Exchange, (b) Nasdaq Stock
Market, or (c) OTC Markets (“OTC”) (each, a “Primary Market”) and shall not
again be quoted or listed for trading on any Primary Market within twenty (20)
Trading Days (as hereinafter defined) of such delisting;

 

 2 

 

 (v)              The Obligor shall fail for any reason to deliver a
certificate(s) evidencing the Common Stock to the Holder prior to the fifth
(5th) Trading Day after a Conversion Date, as hereinafter defined; or

 

(vi)            The Obligor shall fail for any reason to deliver the payment in
cash pursuant to a Buy-In (as defined herein) within three (3) days after notice
is claimed delivered hereunder.

 

(b)              During the time that any portion of this Note is outstanding,
if any Event of Default has occurred, the full principal amount of this Note,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become at the Holder's election, immediately due and
payable in cash, provided however, the Holder may request (but shall have no
obligation to request) payment of such amounts in Common Stock of the Obligor.
In addition to any other remedies, the Holder shall have the right (but not the
obligation) to convert this Debenture at any time after (x) an Event of Default
or (y) the Maturity Date at the Conversion Price then in-effect. Upon an Event
of Default, notwithstanding any other provision of this Note, the Holder shall
have no obligation to comply with or adhere to any limitations, if any, on the
conversion of this Note or the sale of the Underlying Shares, as hereinafter
defined.

 

SECTION 2 

CONVERSION 

 

(a)       Conversion at Option of Holder:

 

(i)                This Note shall be convertible into shares of Obligor’s
common stock, no par value (“Common Stock”), at the option of the Holder, in
whole or in part at any time and from time to time on or before the Maturity
Date. The number of shares of Common Stock issuable upon a conversion hereunder
shall equal the quotient obtained by dividing (x) the amount of principal and
accrued and unpaid interest to be converted by (y) the Conversion Price (as
defined in paragraph (c) below). The Obligor shall deliver Common Stock
certificates to the Holder prior to the Fifth (5th) Trading Day after a
Conversion Date.

 

(ii)              Notwithstanding anything to the contrary contained herein, if
on any Conversion Date: (1) the number of shares of Common Stock at the time
authorized, unissued and unreserved for all purposes, or held as treasury stock,
is insufficient to pay principal and interest hereunder in shares of Common
Stock; or (2) the Obligor has failed to timely satisfy its conversion, then, at
the option of the Holder, the Obligor, in lieu of delivering shares of Common
Stock shall deliver, within three (3) Trading Days of each applicable Conversion
Date, an amount in cash equal to the product of the outstanding principal amount
to be converted plus any interest due therein divided by the Conversion Price
and multiplied by the highest closing price of the Common stock from date of the
conversion notice until the date that such cash payment is made.

 

 3 

 



 

(iii)           The Holder shall effect conversions by delivering to the Obligor
a completed notice in the form attached hereto as Exhibit “A” (a “Conversion
Notice”). The date on which a Conversion Notice is delivered is the “Conversion
Date.” Unless the Holder is converting the entire principal amount outstanding
under this Note, the Holder is not required to physically surrender this Note to
the Obligor in order to effect conversions. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note plus all
accrued and unpaid interest thereon in an amount equal to the applicable
conversion. The Holder and the Obligor shall maintain records showing the
principal amount converted and the date of such conversions. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error.

 

(iv)       Nothing herein shall limit a Holder's right to pursue actual damages
or declare an Event of Default pursuant to Section 1 hereof for the Obligor 's
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(c)               The Holder is entitled, at its option, to convert, and sell on
the same day, at any time, until payment in full of this Note, all or any part
of the principal amount of the Note, plus accrued interest, into shares of
Common Stock at the price per share equal to fifty percent (50%) the average
closing price of the Common Stock as reported by a Primary Exchange for the ten
(10) trading days (“Trading Days”) prior to the date set forth on the notice of
conversion delivered by the Holder to the Company (the “Conversion Price”).

 

(d)        In case of any reclassification or any compulsory share exchange
pursuant to which the Common Stock is converted into other securities, cash or
property, the Holder shall have the right thereafter to, at its option, (i)
convert the then outstanding principal amount, together with all accrued but
unpaid interest and any other amounts then owing hereunder in respect of this
Debenture into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of the Common Stock following
such reclassification or share exchange, and the Holder of this Note shall be
entitled upon such event to receive such amount of securities, cash or property
as the shares of the Common Stock of the Obligor into which the then outstanding
principal amount, together with all accrued but unpaid interest and any other
amounts then owing hereunder in respect of this Note could have been converted
immediately prior to such reclassification or share exchange would have been
entitled, or (ii) require the Obligor to prepay the outstanding principal amount
of this Debenture, plus all interest and other amounts due and payable thereon.
The entire prepayment price shall be paid in cash. This provision shall
similarly apply to successive reclassifications or share exchanges.

 



 4 

 

 

 

(e)       All price calculations under this Section 2 shall be rounded to the
nearest $0.0001.

 

(f)       In case of any (1) merger or consolidation of the Obligor or any
subsidiary of the Obligor with or into another Person, or (2) sale by the
Obligor of more than one-half of the assets of the Obligor in one or a series of
related transactions, a Holder shall have the right to (A) exercise any rights
under Section 1 (b), (B) convert the aggregate amount of this Note then
outstanding into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of Common Stock following such
merger, consolidation or sale, and such Holder shall be entitled upon such event
or series of related events to receive such amount of securities, cash and
property as the shares of Common Stock into which such aggregate principal
amount of this Note could have been converted immediately prior to such merger,
consolidation or sales would have been entitled, or (C) in the case of a merger
or consolidation, require the surviving entity to issue to the Holder a
convertible Note with a principal amount equal to the aggregate principal amount
of this Note then held by such Holder, plus all accrued and unpaid interest and
other amounts owing thereon, which such newly issued convertible Note shall have
terms identical (including with respect to conversion) to the terms of this
Note, and shall be entitled to all of the rights and privileges of the Holder of
this Note set forth herein and the agreements pursuant to which this Debentures
were issued. In the case of clause (C), the conversion price applicable for the
newly issued shares of convertible preferred stock or convertible notes shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.

 

(g)              Upon a conversion hereunder the Obligor shall not be required
to issue stock certificates representing fractions of shares of the Common
Stock, but issue one whole share of Common Stock in lieu of such fractional
share.



 5 

 



 

(h)              The issuance of certificates for shares of the Common Stock on
conversion of this Note shall be made without charge to the Holder thereof for
any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificate, provided that the Obligor shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of such Note so converted and the Obligor shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Obligor the
amount of such tax or shall have established to the satisfaction of the Obligor
that such tax has been paid.

 

(i)                Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) trading day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

 

If to the Company:

 

Water Now, Inc.

Attention: David King (dking@waternowinc.com)

 

 

If to the Holder:

 

_____________________________

_____________________________

__________, __ _______________

Telephone: (___) ___-____

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 



 6 

 



 

SECTION 3

 

DEFINITIONS

 

For the purposes hereof, the following terms shall have the following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Change of Control Transaction” means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Obligor,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Obligor (except that the acquisition of voting securities by
the Holder shall not constitute a Change of Control Transaction for purposes
hereof), (b) a replacement at one time or over time of more than one-half of the
members of the board of directors of the Obligor which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), (c) the merger, consolidation or sale of fifty percent (50%) or more of
the assets of the Obligor or any subsidiary of the Obligor in one or a series of
related transactions with or into another entity, or (d) the execution by the
Obligor of an agreement to which the Obligor is a party or by which it is bound,
providing for any of the events set forth above in (a), (b) or (c).

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, no par value, of the Obligor and stock of
any other class into which such shares may hereafter be changed or reclassified.

 

“Conversion Date” shall mean the date upon which the Holder gives the Obligor
notice of their intention to effectuate a conversion of this Note into shares of
the Company’s Common Stock as outlined herein.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Original Issue Date” shall mean the date of the first issuance of this Note
regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Note.

 



 7 

 

  

“Closing Price” means the price per share in the last reported trade of the
Common Stock on the Primary Market or on the exchange which the Common Stock is
then listed as quoted by Bloomberg, LP.

 

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the shares of Common Stock are quoted on the
Primary Market or the market on which the shares of Common Stock are then quoted
or listed; provided, that in the event that the shares of Common Stock are not
listed or quoted, then Trading Day shall mean a Business Day.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Note or as payment of interest in accordance with the terms hereof.

 

SECTION 4

 

This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Obligor, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Obligor, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

SECTION 5

 

This Note shall be governed by and construed in accordance with the laws of the
State of Texas, without giving effect to conflicts of laws thereof. Each of the
parties consents to the jurisdiction of the U.S. District Court for the Northern
District of Texas sitting in Dallas, Texas in connection with any dispute
arising under this Debenture and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens to
the bringing of any such proceeding in such jurisdictions.

 

 

SECTION 6

 

Any waiver by the Holder of a breach of any provision of this Note shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Note. The failure of the Holder
to insist upon strict adherence to any term of this Note on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Note. Any waiver must be in writing.

 



 8 

 

 

SECTION 7

 

If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
person or circumstance, it shall nevertheless remain applicable to all other
persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder shall violate applicable laws governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum permitted rate of interest. The Obligor covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law or other law which would prohibit or
forgive the Obligor from paying all or any portion of the principal of or
interest on this Note as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this indenture, and the Obligor (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.

 

SECTION 8

 

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

 

 

 

[SIGNATURE PAGE FOLLOWS; REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 9 

 

 

IN WITNESS WHEREOF, the Obligor has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

 

Water Now, Inc.

 

 

By:

 

_______________________________________________

Name: David King

Title: Chief Executive Officer

 

 10 

 



 

EXHIBIT “A”

 

CONVERSION NOTICE

 

(To be executed by the Holder in order to convert the Note)

 

 

TO:

 

The undersigned hereby irrevocably elects to convert $__________________ of the
principal amount of Convertible Note dated June 18, 2018 into Shares of Common
Stock of Water Now, Inc., according to the conditions stated therein, as of the
Conversion Date written below.

 

CONVERSION DATE:

 

 

AMOUNT TO BE CONVERTED:

$

 

CONVERSION PRICE:

$

 

NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED:

 

 

AMOUNT OF NOTE UNCONVERTED:

$

 

 

Please issue the shares of Common Stock in the following name and to the
following address:

 

ISSUE TO:

 

AUTHORIZED SIGNATURE:

 

NAME:

 

TITLE:

 

BROKER DTC PARTICIPANT CODE:

 

ACCOUNT NUMBER:

 



  

 

 





 

